IN THE SUPREME COURT OF THE STATE OF NEVADA


                   JUNIPER MARIE HOLLY; AND JOHN                         No. 6gii,
                   HOLLY,                                                              t
                   Appellants,
                   vs.                                                         APR 1 5 2016
                   RAMIRO ARRIETA,                                             TRAM K. LINDEMAN
                   Respondent.                                              CLERK OF SUPREME COURT
                                                                           BY ___ISCLe       r__
                                                                                DEPUTY CLERK

                                    ORDER OF REVERSAL AND REMAND
                               This is an appeal from a district court judgment on an
                   arbitration award. Eighth Judicial District Court, Clark County; J.
                   Charles Thompson, Senior Judge.
                               Respondent filed a complaint for negligence against appellants
                   arising from a car accident. After the case was assigned to mandatory
                   non-binding arbitration, the arbitrator issued an award, which was served
                   by mail on October 29, 2014. Appellants filed a request for a trial de novo
                   on December 2, 2014. The ADR Commissioner determined that the
                   request was untimely. The district court agreed and entered a judgment
                   on the arbitration award. This appeal followed.
                               A request for a trial de novo must be filed "[w]ithin 30 days
                   after the arbitration award is served upon the parties." NAR 18(A). The
                   30-day period is jurisdictional. NAR 18(B). On appeal, the parties dispute
                   the manner in which this 30-day period is calculated. Appellants advocate
                   for using the methodology set forth in Winston Products Company, Inc. v.
                   DeBoer, 122 Nev. 517, 524, 134 P.3d 726, 731 (2006), by calculating the 30-
                   day period first and adjusting for any nonjudicial days under NRCP 6(a),
                   and then adding 3 days to that period when the decision is served by mail
                   under NRCP 6(e). Under appellants' method, the last day to file their
                   request for a trial de novo was December 4, 2014. Respondent argues that
SUPREME COURT      the holding in Winston does not apply to time periods greater than 10
     OF
   NEVADA
                   days, and that by adding 3 days directly to the 30-day period before
101 1947A   9e44

                                                                                      IC2 -11352-
                   calculating it under NRCP 6(a), the last day to file the request was
                   December 1, 2014.
                               NRCP 6(a) governs the computation of any period of time
                   prescribed by the rules and states that "Mlle last day of the period so
                   computed shall be included, unless it is a Saturday, a Sunday, or non-
                   judicial day, in which event the period runs until the end of the next day
                   which is not a Saturday, a Sunday, or a nonjudicial day."    See NAR 4(D)
                   (applying the NRCP to the calculation of time under the arbitration rules).
                   When service of the order or judgment is accomplished by mail or
                   electronic means, "3 days shall be added to the prescribed period" under
                   NRCP 6(e). In Winston, this court held that the prescribed period should
                   be calculated and adjusted for nonjudicial days under NRCP 6(a) first, and
                   then followed by the addition of 3 days for service by mail or electronic
                   means under NRCP 6(e). 122 Nev. at 524, 134 P.3d at 731.
                               Although the facts in Winston involved NRCP 6(a)'s exclusion
                   of intermediate nonjudicial days when computing the 10-day period for
                   filing post-judgment tolling motions, see 122 Nev. at 518-19, 134 P.3d at
                   727, we conclude that the holding applies equally to the 30-day period in
                   this case. In Winston, this court revisited a prior decision in Custom
                   Cabinet Factory of New York, Inc. v. Eighth Judicial District Court, 119
Nev. 51, 55, 62 P.3d 741, 743 (2003), in which this court had added 3 days
                   for service by mail under NRCP 6(e) to the 30-day period for requesting a
                   trial de novo before computing the time period under NRCP 6(a).    Winston,
122 Nev. at 521, 523-24, 134 P.3d at 730-31. The Winston court expressly
                   overruled Custom Cabinet to the extent it required "that filing periods be
                   computed by adding the 3 days for service by mail under NRCP 6(e) to the
                   prescribed period before applying NRCP 6(a)." Winston, 122 Nev. at 524,

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    gem
134 P.3d at 731. Thus, this court implicitly rejected the interpretation
                        advocated by respondent in this case.
                                    In applying the Winston methodology here, the arbitration
                        award was served on October 29, 2014, and 30 days from then was
                        November 28. See NAR 18(A). November 28 was a nonjudicial day,' and
                        thus, the 30-day period extended until the following Monday, December 1,
                        under NRCP 6(a). Because the arbitration award was served by mail, 3
                        days are added to the period under NRCP 6(e), and appellants thus had
                        until December 4 to file their request for a trial de novo. Consequently,
                        appellants' request for a trial de novo filed on December 2 was timely, and
                        the district court erred in determining otherwise and entering a judgment
                        on the arbitration award.         See Watson Rounds, P.C. v. Eighth Judicial
                        Dist. Court, 131 Nev., Adv. Op. 79, 358 P.3d 228, 231 (2015) (providing de
                        novo review of the district court's interpretation of a statute or the NRCP).
                        Accordingly, we reverse the judgment on the arbitration award and
                        remand for further proceedings. 2
                                    It is so ORDERED.




                                                    Cl.
                        Cherry             /1                         Gibbotis

                             'Friday, November 28, 2014, was Family Day, a legal holiday under
                        NRS 236.015(1).

                              2 Given our conclusion, it is unnecessary to reach appellants' other
                        arguments that service was completed on October 30 or that the ADR
                        Commissioner exceeded his authority in ruling on the timeliness of the
                        trial de novo request under NAR 18.

    SUPREME COURT
           OF
        NEVADA
                                                                 3
,   01 1947A    agf,4
                       cc: Chief Judge, The Eighth Judicial District Court
                            Hon. J. Charles Thompson, Senior Judge
                            John Walter Boyer, Settlement Judge
                            GEICO Staff Counsel
                            Morris Anderson
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          4
(0) I 947A . aaggiza


                                                                             "37